DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 03/05/2021 is acknowledged.  The traversal is on the ground(s) that there is not undue burden because the claims in the groups are similar and that the different species are recited in a dependent claim and independent claim together.  This is not found persuasive because the restriction requirement mailed 10/08/2020 established the burden. Method and apparatus claims have a different status in the art and classification and require search terms which are not coextensive. Regarding the species, the species are not identified as obvious alternatives and applicant has provided distinct structural details of the different species in the specification and drawings. Therefore a burden does exist despite claims being present that are currently generic to the species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/05/2021.
Information Disclosure Statement
The information disclosure statement filed 09/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0061542 of Patrick, hereinafter Patrick.
Regarding claim 1, Patrick teaches a plasma processing chamber (abstract, Fig 1) comprising: a chamber body having a plurality of walls 117 Fig 1 [0015] defining an internal volume [0015]; a substrate support assembly disposed within the internal volume (106 Fig 1), wherein the substrate support assembly comprises: an outer periphery (outer edge of 106 Fig 1); and a substrate support extending to the outer periphery and having a top surface (106 Fig 1 top surface is upper and lower portions of the top surface); an edge ring disposed on the top surface proximate the outer periphery (114 Fig 1, it is on because it is on 108 and 110 that are on the top surface), the edge ring having an upper surface (shown not numbered as upper surface of 114); and a first sensor disposed within the chamber body (116 Fig 1) and outside the outer periphery of 
Regarding claim 2, the metric is indicative of erosion of the upper surface of the ring [0022].
Regarding claim 4, the sensor (116) is an impedance sensor [0018-0019], [0022].
Regarding claim 5, Patrick teaches a plurality of sensors for the same purpose of detecting erosion (Fig 3B).
Regarding claim 6, Patrick teaches the sensors are evenly spaced with respect to the edge ring (Fig 3B).
Regarding claim 7, Patrick teaches the metric includes an equivalent circuit model of the edge ring ([0020-0022] also see 118 Fig 1).
Regarding independent claim 9, Patrick remains as applied to the analogous limitations of instant claims 1 and 4 above. A ring sensor is interpreted as a sensor for the ring.
Regarding claim 10, the metric is indicative of erosion of the upper surface of the ring [0022].
Regarding claim 12, the sensor (116) is an impedance sensor [0018-0019], [0022]. Note that this claim is interpreted to be further limiting because it is reciting specific sensor types rather than a sensor being configured to detect specific characteristics (claim 9).
Regarding claim 13, Patrick teaches the metric includes an equivalent circuit model of the edge ring ([0020-0022] also see 118 Fig 1).
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick as applied to claims 2 and 10 above, and further in view of US Patent Application Publication 2010/0196625 of Yoon et al., hereinafter Yoon.
Regarding claim 3 and 11, Patrick remains as applied to claims 2 and 10. Patrick teaches a plasma screen (104 Fig 1) but teaches a vertically extending one and thus fails to teach the limitations regarding the upper surface of the screen and the through holes. In the same field of endeavor of a plasma processing apparatus, Yoon teaches a plasma screen (32 Fig 1) coupled to the outer periphery of the substrate support (Fig 1, 32 is coupled to the outer periphery of 20), having an upper screen surface (shown not numbered, upper surface of 32 Fig 1) having a plurality of orifices  extending therethrough (322, 324, 326 Fig 1 and [0036]) and the upper surface of the plasma screen is parallel to the top surface of the substrate support (Fig 1) [0036]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Patrick to include the exhaust screen of Yoon because Yoon demonstrates this allows for control of the flow of the plasma in the chamber [0041]. 
Claim 1-2, 4, 8-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0133283 of Kenworthy et al., hereinafter Kenworthy, in view of US Patent Application Publication 2016/0211166 of Yan et al., hereinafter Yan.
Regarding claim 1, Kenworthy teaches a plasma processing chamber (abstract, Fig 1) comprising: a chamber body having a plurality of walls (102 Fig 1) defining an internal volume [0015]; a substrate support assembly disposed within the internal volume (Fig 1), wherein the substrate support assembly comprises: an outer periphery (outer edge of 120 Fig 1); and a substrate support extending to the outer periphery and having a top surface (120 Fig 1 top surface is upper and lower portions of the top surface); an edge ring disposed on the top surface proximate the outer periphery (160 Fig 1), the edge ring having an upper surface (shown not numbered as upper surface of 160 Fig 1); and a first sensor disposed within the chamber body (168 Fig 1) and below the top surface (Fig 2A-C, beneath the top surface uppermost portion and a portion is beneath the lower portion of the top surface), the first sensor configured to detect a metric of the edge ring [0017-0018]. Kenworthy fails to teach the sensor is outside of the outer periphery of the substrate support because it teaches passing through the peripheral portion of the substrate support (fig 2A-C). In the same field of endeavor of plasma apparatuses with rings (abstract), Yan teaches the actuator may be directly below the ring (“actuator” Fig 3-5) or outside the outer periphery of the ring (“actuator” Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kenworthy to place the sensor actuator (168) outside 
Regarding claim 2, Kenworthy teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion).
Regarding claim 4, Kenworthy teaches the sensor is a displacement sensor [0018].
Regarding claim 5, Kenworthy demonstrates at least 2 sensors (Fig 1, note a sensor behind the substrate support, connected to block 172 also). Further additional sensors represent a duplication of parts of the sensor.
Regarding claim 6, Kenworthy is silent as to the placement of the sensors but does demonstrate spacing in Fig 1. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to position the sensors at even positioning because this allows for uniform detection of the mass and lifting of the ring which is the purpose of the sensors of Kenworthy.
Regarding claim 8, Kenworth teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Regarding independent claim 9 and dependent claim 12, Kenworth remains as applied to the analogous limitations of claims 1-2 and 4 above.
Regarding claim 10, Kenworthy teaches the sensor (168) detects erosion ([0018] the change is weight is due to erosion).
Regarding claim 14, Kenworth teaches the sensor includes a flexible member (168 Fig 2A-C, it is a piezoelectric which is flexible) and a deflection of the flexible member corresponds to the metric indicative of erosion of the ring [0018-0019].
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy in view of Yan as applied to claims 2 and 10 above, and further in view of Yoon.
Regarding claim 3 and 11, Kenworthy in view of Yan remains as applied to claims 2 and 10. Patrick teaches a plasma screen (104 Fig 1) but teaches a vertically extending one and thus fails to teach the limitations regarding the upper surface of the screen and the through holes. In the same field of endeavor of a plasma processing apparatus, Yoon teaches a plasma screen (32 Fig 1) coupled to the outer periphery of the substrate support (Fig 1, 32 is coupled to the outer periphery of 20), having an upper screen surface (shown not numbered, upper surface of 32 Fig 1) having a plurality of orifices  extending therethrough (322, 324, 326 Fig 1 and [0036]) and the upper surface of the plasma screen is parallel to the top surface of the substrate support (Fig 1) [0036]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Patrick to include the exhaust screen of Yoon because Yoon demonstrates this allows for control of the flow of the plasma in the chamber [0041]. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716